UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8054


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD ANTHONY FALICE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:98-cr-00244-GCM-1)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Anthony Falice, Appellant Pro Se.       Gretchen C. F.
Shappert, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Paul Bradford Taylor, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald Anthony Falice seeks to appeal the district

court’s orders denying his 28 U.S.C. § 2255 (2012) motion as

second or successive and his motion to correct tax assessment.

We   dismiss   the   appeal    for   lack       of   jurisdiction       because    the

notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he

timely    filing   of   a   notice   of       appeal   in   a   civil    case     is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s orders were entered on the docket

on October 19, 2012, and February 6, 2013.                  The notice of appeal

was filed on November 7, 2013. *              Because Falice failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we deny his motion to appoint counsel and

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                          2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3